         Case 8:21-cv-00262-JLS-JDE Document 3 Filed 02/09/21 Page 1 of 1 Page ID #:77
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Dhruv M. Sharma (SBN 279545)
 Robert J. Im (SBN 299613)
 McGLINCHEY STAFFORD
 18201 Von Karman Avenue, Suite 250
 Irvine, CA 92612
 Tel: (949) 381-5900 Fax: (949) 271-4040


 ATTORNEY(S) FOR:    JPMorgan Chase Bank, National Association
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Ethan Danfer-Klaben; Jaro Danfer-Klaben                                        CASE NUMBER:



                                                              Plaintiff(s),
                                     v.
JPMorgan Chase Bank, National Association
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                    JPMorgan Chase Bank, National Association
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                      CONNECTION / INTEREST
Ethan Danfer-Klaben                                                           Plaintiff

Jaro Danfer-Klaben                                                            Plaintiff

JPMorgan Chase Bank, National Association                                     Defendant




         February 9, 2021                                  /s/ Dhruv Sharma
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           JPMorgan Chase Bank, National Association


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
